Citation Nr: 0522089	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-18 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for parathyroid adenoma, 
adenomatous nodule of the thyroid, a condition of the 
salivary parotid glands, and lesions of the transverse colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
September 1959 to January 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In June 
2005, the veteran appeared for a videoconference hearing 
before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

At the June 2005 videoconference hearing, the veteran 
testified that later in June (on the 21st) he was scheduled 
to be afforded a VA radiation exposure special examination at 
the West Los Angeles VA Medical Center (VAMC).  He also 
mentioned that on June 24th he was scheduled to undergo 
pulmonary testing concerning tumors at the VAMC in Sepulveda.  
Neither of these reports are on file.  VA treatment records 
are deemed to be evidence of record.  As the records may be 
probative in the matter at hand, they must be secured.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following:
1.  The RO should obtain the report of 
the VA special radiation exposure 
examination which (according to the 
veteran) was to be conducted at the West 
Los Angeles on June 21, 2005.  The report 
of VA pulmonary testing on June 24, 2005 
at the Sepulveda VAMC should also be 
obtained.  If either record (or both) is 
unavailable because the 
examination/testing was not accomplished, 
it should be so noted for the record.  

2.  The RO should review any records 
obtained pursuant to the request above 
and arrange for any further development 
suggested by the records.  Then the RO 
should re-adjudicate the claim.  If it 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


